Title: From George Washington to Alexander Spotswood, 30 March 1798
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Mount Vernon 30th March 1798

Your letter of the 23d instant only got to hand last night—and whether this reply to it may reach you in time, is questionable.
Your suggestion I have adopted; and you will perceive by the enclosed letter to Colo. Marshall, left open for your perusal—sealing—and forwarding, that I have authorised that Gentleman in case Mr Short should make the purchase from Mr Hite, to draw upon me at Sixty days sight for any sum not exceeding Three hundred pounds, upon due execution of a conveyance of the same to me.
Mrs Washington will have an opportunity this day of informing Mr Lewis of the recovery of his daughters health, as she proposes a call there. This family are all well, and unite in best regards to you & yours, with—Dear Sir Your affe. Hble Servt

Go: Washington

